Dalianis, J.
dissenting. While I concede that there may be cases in which a party obtaining a judgment against a corporation may later sue the corporation’s stockholders, under the doctrine of piercing the corporate veil, to attempt to satisfy the judgment even if such suit is beyond the prescribed three-year statute of limitations for personal actions, this is not that case. The reasoning behind treating the plaintiffs’ lawsuit against the defendants as an action to enforce a judgment against the corporation, thereby allowing for the application of the twenty-year statute of limitations under RSA 508:5 (1997), is appropriate when the defendants have engaged in unsavory business practices that the plaintiffs discover after securing a judgment against the corporation. As the majority points out, public policy compels the decision to apply the twenty-year statute of limitations in such a case to prevent stockholders from using the corporate form as a “cloak for fraud.”
The trial court found in this case, however, that the plaintiffs knew or should have known about the defendants’ fraudulent transaction upon receipt of discovery responses on March 31, 1995. Judgment against the corporation was not final until February 2001. As a result, the plaintiffs should have raised the issue of the defendants’ fraudulent activities before *728entry of final judgment and, therefore, should not be permitted the benefit of the twenty-year statute of limitations in order to pierce the corporate veil. For this reason, I respectfully dissent.